DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 12 & 15-17 are objected to because of the following informalities:  
Claim 6, Line 13 “non-load holding chamber” should be --load holding chamber--; 
Claim 12, Line 16 “non-load holding chamber” should be --load holding chamber--; 
Claim 15, Line 1, “wherein apparatus” should be --wherein the apparatus--; 
Claim 16, Line 1, “the flow rate” should be --a flow rate--; 
Claim 17, Line 2, “the mathematical” should be --a mathematical--; 
Claim 17, Line 3, “the integral” should be --an integral--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-20 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Wang et al (WO 2015073330 A1).
	Wang et al disclose an apparatus for damping mass-induced vibration in a machine including an elongate member (30, 36) and a hydraulic actuator (110) configured to move the elongate member and having a non-load holding chamber (118) and a load holding chamber (116), said apparatus comprising: a motion sensor (e.g. 6203, Fig. 7, Paras. [0066] & [0079]) operable to measure movement of the elongate member resulting from mass-induced vibration; a plurality of control valve spools (720, 820) operable to supply variable flow rates of hydraulic fluid to the hydraulic actuator; a control manifold (300, 350, 400, 450) fluidically interposed between the hydraulic actuator and said plurality of control valve spools; and a processing unit (640) operable with said control manifold to control the flow of hydraulic fluid to the hydraulic actuator based at least in part on measurements of movement of the elongate member received from the motion sensor.  Wherein said motion sensor comprises a first motion sensor located at a first location along the elongate member and said apparatus further comprises a second motion sensor located at a second location along the elongate member, said second location being different from said first location (e.g. 6203 on 361-4); said apparatus further comprises a plurality of control valve sensors (6101-2) operable to measure the pressure of hydraulic fluid exiting said control valve spools, and wherein said control manifold is further operable to control the flow of hydraulic fluid to the hydraulic actuator; said processing unit is further operable to produce signals (652, 654) for adjusting the flow rate of hydraulic fluid from said control valve spools; and said apparatus further comprises a plurality of control valve sensors (Para. [0069] LVDT) operable to determine the displacement of said control valve spools, and wherein said processing unit is operable to produce signals for adjusting the flow rate of hydraulic fluid from said control valve spools based at least .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Documents, but not relied upon, listed on form PTO-892 are cited for demonstrating the state of the art and their relevance to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819.  The examiner can normally be reached on M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
February 13, 2021